DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the empty boxes (e.g. 32, 34a-34c, 100, 101, 102, 103, 104 and 111) in figures 10 and 11 should contain symbols or text indicating their functionality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 5, between steps 5.II-5.III, 5.III-5.IV, 5.IV-5.V, 5.V-5.VI and 5.VI-5.VII recites “j”, which should be “y” based on Specification (paragraph [0062]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not meet with the require length (should be a single paragraph within the range of 50 to 150 words in length).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 11 not limited to statutory subject matter. Claim 11 recites “A computer program product comprising a computer program configured to be loaded directly into a storage unit of a computer unit of an isole-terre (IT) network, wherein the computer program, when executed by the computer unit, causes the IT network to… ”. A computer program product and a storage unit are a tangible physical article or object, some form of matter which a signal (infrared)/ carrier wave is not. That the other two product classes, machine and composition of matter, require physical matter is evidence that a manufacture was also intended to require physical matter. A signal/carrier wave, a form of energy, does not fall within either of the two definitions of manufacture. Thus, a signal/carrier wave does not fall within one of the four statutory classes of Sec. 101. See MPEP 2106.
Under the principles of compact prosecution, claim 11 have been examined as the Examiner anticipates (based on the Specification; paragraph [0023]). The claims will be amended to obviate these 35 USC 101 issues. For example, - A non-transitory computer program product comprising a computer program configured to be loaded directly into a non-transitory computer readable medium of a microprocessor of an isole-terre (IT) network, wherein the computer program, when executed by the microprocessor, causes the IT network to…-.
Claim 11 is rejected for failing to cure the deficiencies of the above rejected and non-statutory base claims above.
Allowable Subject Matter
Claims 1-10 are allowed. 
Claim 11 is objected to as being a rejected claim, but would be allowable upon overcoming 101 rejections set forth in this action. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) :
Regarding claim 1, measuring and evaluating alternating current (AC) current sensor values of all three phases and direct current (DC) current sensor values at a frequency that is higher than a clock frequency of an inverter; identifying an AC short-circuit current by subtracting a fundamental wave from the AC current sensor values; identifying an AC component of the DC current sensor value and identifying whether the AC component is higher than a value predefined for regular operation; comparing the AC short-circuit current and the AC component of the DC current sensor value; and identifying a short circuit for a phase for which two values of the AC short-circuit current and the AC component of the DC current sensor value are approximately equal;
Regarding claim 9, at least three alternating current (AC) current measurement units for measuring and evaluating AC current sensor values of all three phases; at least one direct current (DC) measurement unit for measuring DC current sensor values at a frequency that is higher than a clock frequency of an inverter; a DC ripple current identification unit for identifying an AC component of the DC current sensor value and identifying whether the AC component is higher than a value predefined for regular operation; an AC ripple current identification unit for identifying an AC short-circuit current by subtracting a fundamental wave from the AC current sensor values; a comparison unit for comparing the AC short-circuit current and the AC component of the DC current sensor value; and a short circuit identification unit for identifying a short circuit for a phase for which two values of the AC short-circuit current and the AC component of the DC current sensor value are approximately equal;
Regarding claim 11, measure and evaluate alternating current (AC) current sensor values of all three phases and direct current (DC) current sensor values at a frequency that is higher than a clock frequency of an inverter; identify an AC short-circuit current by subtracting a fundamental wave from the AC current sensor values; identify an AC component of the DC current sensor value and identify whether the AC component is higher than a value predefined for regular operation; compare the AC short-circuit current and the AC component of the DC current sensor value; and identify a short circuit for a phase for which two values of the AC short-circuit current and the AC component of the DC current sensor value are approximately equal;


In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Tang et al. (US 2014/0132278) teaches a ground fault detection based on current in DC side of the inverter (Figures 4-6 and 8) or current in AC side of the inverter (Figures 1-3 and 7), but it does not disclose DC and AC current detection at the same time and all the steps presented in the application. The reference Horikoshi et al. (US 2011/0241590) teaches DC and AC current detection for identify a ground fault and a phase-to-phase short circuit (Figure 7), but it does not compare AC short-circuit current and AC component of the DC current sensor and all the other steps presented in the application. The reference Meyer, III (US 2011/0234126) teaches DC and AC current detection for identify a ground isolation fault (Figure 1), but it does not compare AC short-circuit current and AC component of the DC current sensor and all the other steps presented in the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839